UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                            No. 02-4768
WINFREE BONNER, JR., a/k/a Stinka,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
                 James R. Spencer, District Judge.
                           (CR-02-120)

                   Submitted: February 20, 2003

                      Decided: March 3, 2003

    Before LUTTIG, MOTZ, and GREGORY, Circuit Judges.



Dismissed by unpublished per curiam opinion.


                            COUNSEL

Reuben V. Greene, ROBERT WALKER & ASSOCIATES, Rich-
mond, Virginia, for Appellant. Paul J. McNulty, United States Attor-
ney, Stephen W. Miller, Assistant United States Attorney, Richmond,
Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. BONNER
                              OPINION

PER CURIAM:
   Winfree Bonner, Jr., pled guilty to possession with intent to distrib-
ute cocaine and was sentenced to 150 months’ imprisonment. Bon-
ner’s attorney has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967). Counsel states that there are no mer-
itorious grounds for appeal but raises an issue regarding Bonner’s
career offender enhancement. Bonner has filed his own supplemental
brief in which he contends that he received ineffective assistance of
counsel at sentencing. In accordance with the requirements of Anders,
we have considered the briefs on appeal and examined the entire
record for meritorious issues. We find no error and dismiss.
   The record on appeal discloses that Bonner waived his right to
appeal in his plea agreement. This court reviews the validity of a
waiver of appellate rights de novo. United States v. Marin, 961 F.2d
493, 496 (4th Cir. 1992). At his Fed. R. Crim. P. 11 hearing, Bonner
was fully advised of the consequences of his plea, and he represented
to the court that he understood the plea agreement, the charge to
which he was pleading guilty, and the possible penalties he faced at
sentencing. Bonner further stated during the Rule 11 hearing that he
fully understood the waiver of his right to appeal his sentence. We
therefore find the plea agreement valid and enforceable. Because
Bonner validly waived his right to appeal and because his sentence
does not exceed the statutory maximum, we decline to address the
issues raised in counsel’s Anders brief and in Bonner’s pro se supple-
mental brief.
   This court requires that counsel inform his client, in writing, of his
right to petition the Supreme Court of the United States for further
review. If the client requests that a petition be filed, but counsel
believes that such a petition would be frivolous, then counsel may
move in this court for leave to withdraw from representation. Coun-
sel’s motion must state that a copy thereof was served on the client.
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.
                                                           DISMISSED